Citation Nr: 1230132	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  06-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for erectile dysfunction. 

2. Entitlement to a higher initial evaluation for fibromyalgia, evaluated as 10 percent from April 1, 2005, and as 20 percent disabling from December 17, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to March 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2005, a statement of the case was issued in March 2006, and a substantive appeal was received in June 2006. 

In February 2010, the Board remanded the matter to the RO to afford the Veteran an opportunity to testify at a Board hearing.  The case has now been returned to the Board for further appellate action.

Accordingly, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in February 2011.  A transcript of the hearing has been associated with the claims file.  

The issues of (1) entitlement to an increased rating for fibromyalgia, and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of the competent evidence is in relative equipoise on the question of whether the Veteran's erectile dysfunction had its onset during service. 


CONCLUSION OF LAW

By resolving all reasonable doubt in the Veteran's favor, his disability manifested by erectile dysfunction is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for erectile dysfunction (ED).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh that evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the present case, the Board finds after careful consideration that service connection is warranted as the evidence is at least in a state of relative equipoise on all material elements of the Veteran's claim.  

First, the evidence of record shows in-service incurrence of ED.  Of particular importance, the Veteran and his wife both credibly and competently testified at the Board hearing that symptoms of ED began during service.  This testimony is consistent with the service treatment records (STRs), which show complaints of and medication for ED.  Specifically, a December 2002 psychological consultation reflects the Veteran's complaints of decreased libido for one month.  Next, a December 2003 dental medical history lists the Veteran as being under the care of a physician for ED during the prior year.  Subsequent treatment records from October 2004 and December 2004 include a medication list showing a prescription for Viagra.  Although the STRs do not contain any clinical evaluation showing the initial reason for the Viagra prescription, the Board hearing testimony of the Veteran and his wife, particularly when considered with the available STRs, establishes symptoms of ED during service.  

Next, the evidence of record shows a continuity of symptoms after service.  Specifically, the Veteran and his wife credibly and competently testified at the Board hearing that his symptoms of ED, which began during service, have continued since his retirement in March 2005 up to the present.  Consistent with this testimony, post-service treatment records from August 2005 and January 2011 reflect prescriptions for Viagra and Levitra, respectively.  The Board finds that this evidence affirmatively establishes the existence of a present disability, which has existed since service.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (the second and third service connection requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology).  

The Board acknowledges a March 2005 VA examination, which notes the Veteran's complaints of ED for three years involving loss of sex drive, but not impotence.  The VA examiner determined that there was no diagnosis because there was no pathology to render a diagnosis.  The Board finds that the probative value of this VA examination is slight.  Most significantly in this regard, the VA examiner did not explain the difference between loss of sex drive and impotence.  Second, the VA examiner did not explain the clinical basis for his determination.  Consequently, his historical and contemporary factual basis is questionable, particularly in light of the in-service and post-service treatment records noted above affirmatively showing medication for symptoms of ED.  Without such an explanation, the March 2005 VA examination is afforded minimal probative weight, such that it is insufficiently probative to outweigh the remaining favorable evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

For these reasons, the Board finds the evidence to be at least in a state of relative equipoise in showing that ED was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  


ORDER

Service connection for erectile dysfunction is granted.  
REMAND

After careful consideration, the Board finds that the claim for an increased rating for fibromyalgia, which includes the issue of entitlement to a TDIU, must be remanded for further development and adjudication.  

Specifically, remand is initially necessary to obtain the Veteran's outstanding treatment records.  Of note, he testified at his February 2011 Board hearing that he obtains medical care by Dr. Raspen at Wilford Hall (Lackland Air Force Base) and at the Randolph Clinic (Randolph Air Force Base).  At present, the claims file includes only isolated treatment records from these facilities.  The AOJ should therefore attempt to obtain these records, in addition to any VA treatment records, upon remand.  

The Board further notes that the Veteran's fibromyalgia disability is presently assigned a schedular disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5025, concerning fibromyalgia.  Importantly, VA is required to consider all potential applicable, alternative diagnostic codes, whether or not raised by a claimant.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this regard, Diagnostic Code 6354, 38 C.F.R. § 4.88b, regarding chronic fatigue syndrome, is potentially applicable in this Veteran's case, and should be considered.  With this in mind, the Board finds that remand is additionally necessary for two reasons.  

First, a new VA examination is necessary.  Although the Veteran previously underwent a VA examination in December 2007, his February 2011 Board hearing testimony indicates that there has been a material worsening of the disability, to include increased fatigue, since that examination.  Thus, a new VA examination is necessary to evaluate the severity of the Veteran's fibromyalgia.  See 38 C.F.R. 
§§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

It is imperative that the VA examination provide medical findings expressed in terms conforming to the applicable rating criteria of fibromyalgia and chronic fatigue syndrome.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Second, remand is necessary to afford the RO an opportunity to review the entire evidentiary record and readjudicate the issue to determine whether a higher rating is warranted at any point during the period of appellate review.  Again, this consideration should include whether a higher rating may be warranted under any potentially analogous diagnostic criteria, such as Diagnostic Code 6354, 38 C.F.R. § 4.88b, regarding chronic fatigue syndrome.  To be clear, the Board is not making any preliminary determination(s) in this regard as to whether a higher rating is warranted under Diagnostic Code 6354, 38 C.F.R. § 4.88b.  Rather, the Board is simply directing that such alternative diagnostic criteria be considered upon readjudication. 

While the delay is regrettable, this remand is undertaken to afford the Veteran all due process considerations.  Accordingly, the case is REMANDED for the following action:

1. After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), obtain all pertinent non-VA records identified by the Veteran, if not already associated with the claims file, including those from Wilford Hall (Lackland Air Force Base) and at the Randolph Clinic (Randolph Air Force Base).  

Also, obtain all of the Veteran's VA treatment records, if any.  

2.  All attempts to fulfill the development specified in paragraph 1 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

3.  After completing the requested development in paragraphs 1-2 above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of his fibromyalgia.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether paper and/or electronic records were made available for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's fibromyalgia.  

In doing so, the examiner is asked to identify whether the Veteran has fatigue associated with fibromyalgia that results in periods of incapacitation (defined as requiring bed rest and treatment by a physician), debilitating fatigue, cognitive impairment or other signs and symptoms consistent with chronic fatigue syndrome.  If so, the examiner should indicate whether the symptoms are constant or nearly constant, and to what degree (as a percentage) they restrict his routine daily activities.  If the Veteran's symptoms wax and wane, indicate the duration (in weeks) of any incapacitating episodes per year.

To the extent possible, the examiner should distinguish between any symptoms associated with the Veteran's fibromyalgia and any symptoms associated with his other medical disorders.

In making all determinations, the examiner(s) is asked to carefully consider the Veteran's own assertions. 

It is thus essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions, as indicated.  The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

4.  Also after completing the requested development in paragraphs 1-2 above, arrange for the Veteran to undergo an appropriate VA examination to determine whether his entire service-connected disability picture alone precludes him from securing or following all forms of substantially gainful employment.

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether paper and/or electronic records were available for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an opinion as to whether the Veteran's service-connected disabilities alone (i.e., without regard to the Veteran's nonservice-connected disabilities or his age) are productive of an overall level of disability sufficient to prevent him from securing and following any form of substantially gainful employment, whether physical or sedentary, consistent with his educational background and occupational history?  

To the extent the Veteran is scheduled for multiple VA examinations, the Board requests that each examiner take into account all of the Veteran's service-connected disabilities cumulatively when rendering an opinion as to unemployability.

In making all determinations, the examiner(s) is asked to carefully consider the Veteran's own assertions. 

It is thus essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions, as indicated.  The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the AOJ should readjudicate the remanded claims with consideration of all pertinent evidence and legal authority.  This readjudication should include addressing whether a higher rating may be assigned under any analogous, alternative diagnostic criteria, such as Diagnostic Code 6354, 38 C.F.R. § 4.88b, regarding chronic fatigue syndrome, while avoiding pyramiding (evaluating the same service-connected symptom(s) under different diagnostic codes).  The readjudication should also separately address the issue of entitlement to a TDIU. 

If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


